Case 1:19-cv-01540-TNM Document 13-2 Filed 10/01/19 Page 1 of 4




               Exhibit B
                Case 1:19-cv-01540-TNM Document 13-2 Filed 10/01/19 Page 2 of 4


USPS Tracking
                                  ®                                                                        FAQs     




                                       Track Another Package              +




                                                                                                        Remove      
Tracking Number: 70153430000114593435

Your package is moving within the USPS network and is on track to be delivered to its final
destination. It is currently in transit to the next facility.




In-Transit




                                                                                                                    Feedback
September 24, 2019
In Transit to Next Facility

Get Updates    




                                                                                                             
   Text & Email Updates


                                                                                                             
   Tracking History


   September 24, 2019
   In Transit to Next Facility
   Your package is moving within the USPS network and is on track to be delivered to its final destination. It is
   currently in transit to the next facility.



   September 20, 2019, 5:00 am
   Departed USPS Regional Facility
   WASHINGTON DC DISTRIBUTION CENTER



   September 18, 2019, 12:18 am
   Arrived at USPS Regional Facility
   WASHINGTON DC DISTRIBUTION CENTER
            Case 1:19-cv-01540-TNM Document 13-2 Filed 10/01/19 Page 3 of 4

September 16, 2019, 9:05 pm
Departed USPS Regional Facility
GREENSBORO NC DISTRIBUTION CENTER



September 16, 2019, 1:19 pm
Arrived at USPS Regional Facility
GREENSBORO NC DISTRIBUTION CENTER



September 12, 2019, 3:50 pm
Notice Left (No Authorized Recipient Available)
CHARLESTON, SC 29406



September 12, 2019, 11:25 am
Departed USPS Regional Facility
CHARLESTON SC PROCESSING CENTER



September 11, 2019, 3:05 pm




                                                                                  Feedback
Arrived at USPS Regional Facility
CHARLESTON SC PROCESSING CENTER



September 9, 2019, 11:27 pm
Arrived at USPS Regional Facility
GAITHERSBURG MD DISTRIBUTION CENTER




                                                                              
Product Information



Postal Product:                                    Features:
                                                   Certified Mail™




                                              See Less   
Case 1:19-cv-01540-TNM Document 13-2 Filed 10/01/19 Page 4 of 4
       Can’t find what you’re looking for?
  Go to our FAQs section to find answers to your tracking questions.


                                FAQs




                                                                       Feedback
